Citation Nr: 1512711	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  09-36 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, diagnosed as chondromalcia patella.

2.  Entitlement to service connection for a right foot disability, to include pes planus and residuals of a foot injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 21, 2008 to August 21, 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In November 2010, the Veteran appeared for a Travel Board hearing with the undersigned.  A transcript of that hearing is of record.

In August 2011 and February 2013, the Board remanded the Veteran's claims for service connection a bilateral knee disability and right foot disability for additional evidentiary development.  The Veteran's case has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran's bilateral knee disability, diagnosed as chondromalcia patella, did not manifest in service and is unrelated to service or a disease or injury of service origin.

2.  The Veteran's pre-existing right foot pes planus (noted on entrance examination as mild, asymptomatic) did not increase in disability during service.

3.  The preponderance of the evidence is against a finding that the Veteran has a current disability related to an in-service right foot injury.
CONCLUSIONS OF LAW

1.  A bilateral knee disability, diagnosed as chondromalcia patella, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  A right foot disability, to include pes planus and residuals of a foot injury, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Here, a September 2008 pre-adjudication letter notified the Veteran of the evidence and information necessary to substantiate the claims of service connection, to include how VA assigns ratings and effective dates for awards.  Thus, VA satisfied its duty to notify.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs).  The Veteran submitted private medical records and has not reported having undergone treatment at VA.  When the Board remanded these claims in August 2011 and February 2013, it gave the Veteran additional opportunities to provide VA with releases to allow it to obtain any outstanding private medical records pertaining to her disabilities.  The Veteran did not provide VA with any medical releases.  The Board finds that all relevant facts have been properly developed and that all evidence necessary for an equitable resolution of the claims have been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  

In April 2011 and February 2013, the Board remanded the claims to provide the Veteran with VA examinations and obtain medical opinions as to possible etiology of the disabilities.  Examinations were provided in November 2011.  The Board remanded the claims again due to deficiencies in the November 2011 VA examination report.  Specifically, the November 2011 VA examiner did not address aggravation of the pes planus in the right foot, which had been noted on entry.  Additionally, the November 2011 VA examiner made a finding that the Veteran had not sustained a bilateral knee injury in service, which was an inaccurate statement.  Thus, the Board found that there were inadequacies in both examinations and that addendum medical opinions (to include a physical examination should the examiner deem it necessary) were warranted.

The addendums were provided by the same examiner who examined the Veteran in November 2011.  The examiner responded to the questions the Board had posed and provided a rationale for her opinions.  However, there is one part of one of the addendums that the Board must address.  When the examiner provided a negative opinion regarding the Veteran's claim for a bilateral knee disability, she noted that the first time the Veteran was treated for her knees following service discharge was November 2010.  That is an inaccurate statement; however, the Board finds that this does not cause the addendum opinion to be inadequate, and thus another remand is not necessary.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (explaining that an examination report "must be read as a whole" to determine the examiner's rationale).  The evidence shows that the Veteran first sought treatment following service discharge for her bilateral knee disability in April 2010-approximately seven months prior to the date the VA examiner provided.  This length of time is not significant.  Additionally, the service treatment records show that the Veteran reported twisting her knees on August 4, 2008.  By August 5, 2008, the Veteran was reporting right ankle pain only and not bilateral knee pain.  She was seen on August 6, 2008, and she complained of diffuse myalgia, but there was no report of knee pain.  On August 7, 2008, she was seen for other complaints (other than the knees).  On August 8, 2008, the Veteran complained of foot pain, but did not complain of knee pain, and the examiner specifically noted that the Veteran had "normal movement of all extremities."  On August 11, 2008, she complained of right foot and left ankle pain, but did not complain of knee pain.  On August 15, 2008, the examiner noted that the Veteran had "normal movement of all extremities."  When listing the Veteran's medical "problems," a bilateral knee disability or pain was not noted (but injury to lower extremity foot and ankle sprain were entered).  Thus, such records fail to show a chronic bilateral knee disability while the Veteran was in service.  

The Board finds that the examiner's error of reporting that the Veteran first sought treatment in November 2010 versus April 2010 does not impact the adequacy of her medical opinion.  Had the Veteran continued to experience bilateral knee pain beyond August 4, 2008, she would have likely reported it when she was reporting pain in other areas in the 11 days following her report of twisting her knees, particularly when she was addressing pain in her foot and ankles-other musculoskeletal disabilities.  Therefore, the Board concludes that the March 2013 addendum is adequate.  The examiner was off by seven months, and the Board does not find that such is a significant amount of time.  The Veteran was first treated for her knee complaints more than a year and a half following service discharge.  As such, the Board finds that the VA examinations, along with the other evidence of record, are adequate to make a determination on the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

For the reasons described above, the Board finds that the AOJ substantially complied with the Board's August 2011 and February 2013 remands.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 

The Veteran was also provided an opportunity to set forth her contentions at a Board hearing conducted in November 2010.  The record reflects that at the hearing the undersigned set forth the issues to be discussed, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  The Board left the file open for 60 days following the hearing to allow the Veteran to submit any positive medical opinion in connection with her claims.  These actions satisfied the duties a Veterans Law Judge has to fully explain the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  Additionally, as noted above, the Board remanded these two issues on two occasions for development of evidence to assist the Veteran with her appeal.  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  In all, the duty to assist has also been fulfilled.

II.  Merits of the Claims

The Veteran asserts that she developed a bilateral knee disability and a right foot disorder in service from her time in boot camp.  She states she injured her knees and right foot and that such caused chronic disabilities up to the present time.  At the November 2010 hearing, the Veteran testified that she was found fit for duty when she entered service.  She stated they would get up very early and start training, which involved stretching and exercising.  The Veteran testified that they were doing morning marches on a hill and she had fallen and twisted both of her knees.  As to her right foot, the Veteran stated that while marching on an incline, she felt her foot split and that her foot had been bothering her since that time.  

A.  Governing Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

1.  Bilateral knee disability

After careful consideration of the record, the Board finds that the preponderance of the evidence is against the grant of service connection for a bilateral knee disability, diagnosed as chondromalcia patella.  

The service treatment records confirm that the Veteran complained of having twisted her knees on August 4, 2008.  However, the treating clinicians, at that time, concentrated on the Veteran's foot.  This is supported by the fact that the Veteran was seen six times over the next 11 days and did not report bilateral knee pain or discomfort.  She reported multiple other symptoms, which were documented in the records.  As already stated above, had the Veteran been experiencing chronic bilateral knee pain at that time, such would have been documented in the service treatment records, as other complaints were documented, including musculoskeletal complaints.  Thus, the Board finds that evidence establishes that the Veteran twisted her knees in service, but there was no in-service diagnosis entered pertaining to her knees.

The first time the Veteran sought treatment for her knee was in April 2010, which is more than a year and a half following service discharge.  While the Veteran reported symtpoms, such as having chronic knee pain since she twisted her knees in service, the Board does not find such statement credible.  Again, she was seen six times in the next 11 days following her report of having twisted her knees and did not report bilateral knee pain, but had the thought process to report other musculoskeletal complaints.  The Board may consider a lack of notation of medical condition or symptoms as substantive negative evidence where such notation would normally be expected.  Buczynski v. Shinseki, 24 Vet. App. 221, 224-27 (2011); see AZ v. Shinseki, 731 F.3d 1303, 1320 (Fed. Cir. 2013) (noting the general common law rule that, "[w]hen evaluating whether the failure to make a statement may be probative of a material fact, 'the underlying test is, would it have been natural for the person to make the assertion in question?'" (emphasis in original) (quoting and adding emphasis to 3A John Henry Wigmore, Evidence in Trial Courts at Common Law § 1042 at 1058 (James H. Chadbourn rev., 1970)).  In this case, the Board finds it would have been natural for the Veteran, if experiencing knee pain in service, to have asserted such while seeking treatment from medical providers.

Supporting this conclusion is the March 2013 medical opinion.  There, the examiner noted that the diagnosis entered by the Veteran's private treating physician of chondromalcia patella is a frequently encountered overuse disorder that involves the patellofemoral region.  She stated that the period of one month of active duty would not represent a period of time lengthy enough for the development of an overuse disorder of this type.  She stated that the Veteran more likely developed chondromalcia patella over may years of her civilian activity in the presence of an elevated body mass index.  The examiner added that following the twisting injury, there was evidence that the Veteran was not continuing to experience bilateral knee pain.

The Board is aware that the Veteran has submitted private medical records, wherein the examiner wrote (in April 2010), "The patient is here with complaints of bilateral knee [] pain," which "started several years ago in boot camp for the Army."  The Board does not find that this opinion provides a positive nexus to service.  Rather, based on the reading of the document, the examiner was writing down what the Veteran reported, which the Board does not find credible, as explained above.  Even if the Board were to find that the examiner was providing a positive medical opinion, it would accord the opinion little to no probative value.  This is because the examiner did not provide a rationale for the conclusion; it was essentially a bare conclusion.

Thus, the only competent and probative evidence on the question of nexus weighs against the claim for service connection.  The Board finds the March 2013 VA examiner's opinion to be probative evidence that weighs against the knee issue.  The Board examiner reviewed the claims file, considered the Veteran's assertions, and provided a rationale for her opinion.  These factors make the foregoing opinion probative medical evidence that weighs against this issue.

The Board has also carefully considered the Veteran's lay statements and testimony and the two statements she submitted from her husband and someone with whom she served.  These individuals are competent to describe the Veteran's symptoms both during and after service, as such requires personal knowledge rather than medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (stating that Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In this case, however, the Board does not find any of these individuals competent to relate the post service diagnosis of chondromalcia patella to service.  Diagnosing chondromalacia patella involves specialized orthopedic knowledge, and an inquiry regarding nexus is within the province of trained medical professionals as it involves complex medical principles that go beyond a simple and immediately observable cause-and-effect relationship.  The Board does not find that the Veteran's training or occupation as a phlebotomist exposed her to specialized knowledge of the knee and how knee disorders develop.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a bilateral knee disability.  Therefore, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

2.  Right foot disability

The Board notes that the Veteran has not claimed that pes planus is related to service.  Rather, her complaints surrounding her right foot relate to the injury she sustained on August 4, 2008.  Regardless, the Board will address the pes planus diagnosis for completeness, as it is in the record, and it is a disability for which service connection can be granted.  

a.  Pes planus

The Board notes that the Veteran was diagnosed with right foot pes planus (mild, asymptomatic) at service entrance.  Where a disorder is noted on service entrance, a veteran is not presumed sound as to the disorder that was noted and 38 U.S.C.A. § 1153 (West 2014) applies.  Thus, for this particular diagnosis, service connection is warranted only if the right foot pes planus was aggravated during service.  

A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.

Aggravation is not conceded, however, where the disability underwent no increase in severity during service based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b) (2014); Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (providing presumption of aggravation created by section 3.306 applies only if there is an increase during service). 

After a careful review of the record, the Board finds that the evidence establishes that there was no aggravation of right foot pes planus during service.  When the Veteran sustained the injury to her right foot on August 4, 2008, there was no clinical finding pertaining to pes planus when the Veteran's foot was examined.  For example, the examiner noted there was no swelling, no erythema, no abnormal warmth, and that the Veteran's foot demonstrated full range of motion.  The examiner also noted there was no pain elicited by motion.  The service treatment records are silent for any evidence of a worsening of the disability.  The Veteran has not alleged that her complaints involving her feet are related to pes planus, but rather her complaints involve a specific injury.  

Additionally, when the Veteran's right foot was examined in November 2011, the examiner noted that the Veteran had pes planus but that, "She does not complain of symptoms of the flat foot."  Further, there were no signs or symptoms to include pain on use/manipulation or swelling.  In fact, the examiner made a specific finding that there was no evidence that the right foot pes planus worsened during the Veteran's one-month of active duty.  When she was examined in March 2013, the examiner stated that the Veteran did not have symptoms "consistent with the symptoms of pes planus."  Thus, in viewing all pertinent evidence, the Board finds that not only do the service treatment records fail to show aggravation, but the post service medical records also substantiate such a conclusion.  Again, the Veteran has not alleged that her pes planus worsened during service.  Thus, there is no evidence, either lay or medical, of the pre-existing right foot pes planus worsening during the Veteran's period of service.  Therefore, service aggravation for right foot pes planus is not warranted.

b.  Residuals of a foot injury

After a careful review of the record, the Board finds that the preponderance of the evidence is against the grant of service connection for residuals of a foot injury that the Veteran sustained during service.  The evidence shows that the Veteran did, in fact, sustain an injury to her right foot in service, as it was documented on August 4, 2008.  However, the service treatment records do not show that she was diagnosed with a disability at that time.  Rather, notations of right foot pain were noted on August 4, 2008, and again on August 8, 2008, but no diagnosis relating to the right foot was entered.  Specifically, on August 4, the examiner noted that ther was no swelling, erythema, or abnormal warmth of the right foot and that the foot demonstrated full range of motion without pain.  On August 8, there are no clinical findings pertaining to the right foot, and the examiner diagnosed heat exhaustion.  

When the Veteran was first seen by her private physician in April 2010, she did not report right foot pain.  Instead, she reported bilateral knee and bilateral ankle pain.  The private examiner stated the Veteran had "normal hind foot and normal mid-foot[,] bilaterally."  When she underwent a VA examination in November 2011, the examiner found no pain on use of the foot, no pain on manipulation of the foot, no indication of swelling on use, and no extreme tenderness of the plantar surface of the foot.  When she underwent a VA examination in March 2013, the examiner noted that based on the description of the in-service injury and the Veteran's description of her foot splitting, that this type of injury involved damage to the soft tissues of the foot.  The examiner concluded that the Veteran suffered a sprain to her foot in August 2008; however, she concluded that it had resolved.  She stated that this conclusion was based on there being no current findings of a right foot disability on examination and no other medical records to indicate a right foot disability.  The examiner's conclusion is supported by the relevant facts of record and the Board places probative weight on this opinion.  Accordingly, the Board concludes that the preponderance of the evidence is against a finding that the Veteran has a current disability related to the in-service right foot injury.  

For all the foregoing reasons, the Board finds that the claim of entitlement to service connection for residuals of a right foot injury must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this issue, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for a bilateral knee disability, diagnosed as chondromalcia patella, is denied.

Entitlement to service connection for a right foot disability, to include pes planus and residuals of a foot injury, is denied.



____________________________________________
P. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


